Citation Nr: 1540620	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  01-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for lumbar spondylosis.

2.  Entitlement to a compensable initial rating for gout.

3.  Entitlement to an initial rating greater than 10 percent for metatarsalgia with osteoarthritis of the left first and fifth toes.

4.  Entitlement to an initial rating greater than 10 percent for metatarsalgia of the right foot with arthritis.

5.  Entitlement to a separate compensable rating for hypertension.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1970.

This appeal to the Board of Veterans' Appeals (Board) is from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and Appeals Management Center (AMC).

The Veteran's claims were remanded by the Board in June 2014 to afford him a statement of the case on the issues.  The requested development having been completed and the Veteran having submitted a timely substantive appeal, the matter now is before the Board.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to increased ratings for the right and left feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by painful motion and forward flexion limited to 30 degrees, but not by ankylosis of the spine.

2.  The Veteran's gout disability is manifested by intermittent pain in the ankles and feet that without medication would result in multiple exacerbations per year, but without objective evidence of weight loss, anemia, or definite impairment of health objectively supported by examination findings, nor is there evidence of incapacitating exacerbations of gout occurring three or more times a year.

3.  The Veteran is in receipt of a 60 percent rating under 38 C.F.R. § 4.115a, based upon renal insufficiency due to nephrosclerosis. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for lumbar spondylosis have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5299-5239 (2015); 38 C.F.R. § 4.71a, DCs 5285, 5292, 5293, 5295 (2002 & 2003).

2.  The criteria for a disability rating of 20 percent, but no higher, for gout have been met for the entire appellate period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DCs 5002, 5017 (2015).

3.  The criteria for a separate compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.104, DC 7101, 4.115 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the increased rating claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior and subsequent to the rating decisions granting service connection, the RO issued notice letters in February 2008, December 2012, and January 2013, which fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment at a VA facility for his claimed conditions.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As such, the Board finds that the evidence of record is sufficient to appropriately rate the Veteran's disabilities.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015). 

The RO provided the Veteran multiple VA examinations.  The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examiners discussed the clinical findings, and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the provision of a statement of the case on the above issues, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999). 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Lumbar Spondylosis

The Veteran asserts his low back disability is more severe than currently rated.  Specifically, he contends that his low back disability warrants a 40 percent disability rating.

The Veteran's low back disability is rated under DCs 5299-5239.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's service-connected low back disability is rated as analogous to spondylolisthesis or segmental instability (DC 5239).  38 C.F.R. § 4.20 (2015). 

The Board notes that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating disabilities of the lumbar spine.  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The Board will evaluate the Veteran's claim under both the old criteria in the VA Schedule for Rating Disabilities and the current regulations in order to ascertain which version would accord him the highest rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Karnas is inconsistent with Supreme Court and Federal Circuit precedent insofar as Karnas provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  Id.   

However, none of the above cases or General Counsel Opinions specifically prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule that the Veteran is entitled to the most favorable of the versions of a regulation that was revised during his appeal allows application of the prior versions of the applicable DCs at 38 C.F.R. § 4.71a  to the period on or after the effective dates of the new regulations. 

In determining whether the Veteran is entitled to a higher rating, the Board must consider (1) whether an increased rating is warranted under the "old" criteria at any time and (2) whether an increased rating is warranted under the "new" criteria for other disabilities of the thoracolumbar spine at any time on or after September 26, 2003.  The effective date of any rating assigned under the revised schedular criteria may not be earlier than the effective date of that change; the Board must apply only the earlier version of the regulation for the period prior to the effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2014) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue). 

The RO considered all these changes in adjudicating the Veteran's claim, as then applicable.  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, DC 5285 provided for a 60 percent rating for abnormal mobility requiring a neck brace without cord involvement, and for all other cases, rating in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of the vertebral body.  38 C.F.R. § 4.71a, DC 5285.

DC 5292 pertained to limitation of motion of the lumbar spine.  A 10 percent rating was warranted for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a maximum 40 percent rating for a severe limitation of motion.  The Board observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Under 38 C.F.R. § 4.71a, DC 5295, a rating of 10 percent was warranted with characteristic pain on motion.  A rating of 20 percent was warranted with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing posture.  A rating of 40 percent was warranted where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  40 percent was the highest rating available under DC 5295.

The criteria for intervertebral disc syndrome, DC 5243, provided for a 10 percent rating where the back condition resulted in incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent rating was assigned where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating was where intervertebral disc syndrome was manifested with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability. 

Effective from September 26, 2003, disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 
 
In this case, the Veteran underwent a VA examination in November 2003.  The Veteran reported limited motion in the lumbar spine in all directions.  He did not report any flare-ups.  He walked with a cane on this left to protect his right hip, but did not use any type of back brace.  He was only able to walk for approximately a quarter mile before his right hip pain required him to stop.  On examination, he had a mildly right antalgic gait that increased notably without the use of a cane.  There was flat lordosis of approximately 10 degrees.  He had forward flexion to 30 degrees, but the lordosis was barely movable and never came to 0 degrees.  Extension was to about 20 degrees; right lateral flexion was to about 20 degrees, but left lateral flexion was only to about 10 degrees.  Reflexes were affected in both tendo Achilles and plantar regions.  Several right lower extremity muscles showed some decreased strength, but lower extremity muscle strength otherwise was normal.  

In June 2006, the Veteran complained that his back was stiff when he got up in the morning, but would loosen up with activity.  In December 2006, the Veteran reported problems with arthritis, but indicated that he remained able to ride long distances on his bicycle.  In June 2007, he complained of intermittent back pain and stated that he had stopped riding his bike regularly and had gained some weight.  In July 2008, he reported increased right lower back pain that he considered to be the result of compensating for his right hip pain.  In January 2009, the Veteran indicated that he was using Flexeril at night for his back pain.  

The Veteran was afforded a VA examination for his back in January 2012.  The examiner noted a diagnosis of lumbar spondylosis from 1980.  The Veteran reported a history of chronic low back pain that had been worsening with time.  The Veteran denied flare-ups of back pain.  Thoracolumbar range of motion testing showed forward flexion to 70 degrees (with objective pain onset at 10 degrees), extension to 15 degrees (with objective pain onset at 15 degrees), right lateral flexion to 10 degrees (with objective pain onset at 10 degrees), and left lateral flexion and right and left lateral rotation all to 15 degrees (with objective pain onset at 15 degrees).  Following repetitive motion testing, the Veteran's range of motion was the same in all planes except for extension, which was limited to 10 degrees.  There were no other limitations of range of motion on repetitive motion testing.  There was functional loss in the back, as evidenced by less movement than normal, pain on movement, and disturbance of locomotion.  There was no pain or tenderness on palpation of the joints or soft tissues.  There also was no guarding or muscle spasm.  Muscle strength was 5 out of 5 in the bilateral lower extremities and there was no evidence of atrophy.  Reflexes and sensation were normal and straight leg raising testing was negative.  There was no evidence of radiculopathy.  The Veteran did not have intervertebral disc syndrome.  He did not use assistive devices due to his back problems.  X-rays showed evidence of arthritis, but not vertebral fracture.  

The Board finds that an evaluation of 40 percent is warranted under either DC 5292 (old regulations) for severe limitation of motion or DC 5239 (new regulations) for limitation of forward flexion to 30 degrees or less.  The Board finds this rating applicable for the entire appellate time period under DC 5292.  As discussed above, the November 2003 VA examination report found that the Veteran's forward flexion of the thoracolumbar spine was limited to 30 degrees.  The Board observes that the subsequent November 2012 VA examination report noted forward flexion to 70 degrees, which suggests an improvement in the Veteran's condition and would warrant only a 10 percent rating under the above DCs.  That said, and as argued by the Veteran, objective pain was observed from 10 degrees of forward flexion, suggesting continued significant dysfunction of the spine.  The Board acknowledges that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  In this case, however, we have a definitive finding of forward flexion limited to 30 degrees and medical and lay evidence suggesting that there has not been an overall improvement in the condition of the Veteran's spine.  As such, affording the Veteran the benefit of the doubt, the Board will presume that his back disability has been consistent throughout the appellate time period and finds that the 40 percent rating is warranted throughout the appellate period.  

The Board has considered whether a rating greater than 40 percent is warranted for any period on appeal.  The only diagnostic criteria that provides for a rating greater than 40 percent, requires a medical finding of ankylosis of the spine or that the low back disability caused incapacitating episodes amounting to at least six weeks over a 12 month period.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 40 percent under any of the spine DCs.  The Veteran retains the ability to move his back, albeit with significant pain on motion.  Thus, it clearly is not ankylosed.  The Board dismisses any contention that the painful motion effectively renders the back ankylosed, as the November 2012 VA examination report noted the Veteran had no evidence of muscle atrophy and full lower extremity muscle strength, which demonstrates that he can use his back in close to a normal manner and that he, in fact, does so.  See 38 C.F.R. § 4.40 ("A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").

Moreover, the medical evidence does not indicate that the Veteran's low back disability causes incapacitating episodes amounting to at least six weeks per year.  The November 2012 VA examiner specifically found that the Veteran did not have intervertebral disc syndrome.  Even were the Board to assume such a diagnosis, the objective medical evidence simply does not indicate that he has been ordered by a physician to bed rest for an incapacitating episode related to his low back and certainly not to the extent required for a rating greater than 40 percent.  Thus, even assuming a diagnosis of intervertebral disc syndrome, the Veteran has not incurred incapacitating episodes of at least six weeks in the previous year sufficient to warrant a higher rating under DC 5243.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2015) if supported by objective medical evidence.  In this case, there is no medical evidence or lay argument to suggest a link between any neurological manifestations and the Veteran's low back disability.

As noted, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied bowel and bladder impairment.  There also is no evidence of associated erectile dysfunction.

The Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.  The Board accepts that the Veteran has experienced functional impairment and pain.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion (or total lack thereof, as evidenced by ankylosis) nor the functional equivalent of symptomatology required to warrant the next higher evaluation for the period considered.  Moreover, as the Veteran currently is receiving the maximum rating contemplated for the back based on symptomatology that includes pain resulting in limitation of motion, absent ankylosis of the spine, the DeLuca provisions and those of 38 C.F.R. §§ 4.40, 4.45 are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  The Board therefore finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

In sum, the General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability for the reasons discussed in detail above and the Board concludes that a 40 percent rating is the maximum available for any period on appeal.

 Gout

The Veteran contends that his current noncompensable rating for gout does not accurately represent the severity of his condition.  Specifically, he contends that he warrants a 40 percent disability rating.

The Veteran's gout has been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, DC 5017.

Under DC 5017, gout is rated under the criteria for rheumatoid arthritis (DC 5002).  Pursuant to the provisions of DC 5107, a 100 percent rating is assigned when there is evidence of an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating.  A 60 percent disability evaluation is warranted when there is less symptomatology than the criteria for a 100 percent evaluation but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent disability evaluation is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent disability evaluation is warranted for one or two exacerbations a year in a well-established diagnosis.  See 38 C.F.R. § 4.71a, DC 5002.

For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the disability is rated under the appropriate DCs for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  It is noted that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and that the ratings for active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 5002.

In this case, a November 2002 physician's letter noted a history of gout.  The Veteran was noted to be experiencing increasingly frequent gout attacks.  A June 2003 private treatment record noted pain, swelling, tenderness, and erythema in the right lateral malleolus.  The Veteran did not recall ever having undergone a joint aspiration for the diagnosis of gout and the assessment was inflammation right ankle, questionable gout, questionable pseudogout.  

An August 2003 private treatment record included a reported history of gout attacks from April 2002 in the right ankle.  Since then, he had experienced subsequent attacks in the right ankle and both mid-feet that was characterized by swelling, erythema, and moderate to excruciating pain.  The last attack was in the right ankle one month previously.  On examination, there was soft tissue swelling in the right ankle, but no erythema or tenderness.  The rest of the joint examination (other than the right hip arthritis) was unremarkable.  The treatment provider's assessment was that the Veteran did not have gout, but generalized osteoarthritis, including the spine and right ankle.  In September 2003, however, the physician indicated that the Veteran appeared to have superimposed gouty arthritis on his degenerative arthritis of the ankle.

The Veteran underwent a VA examination in November 2003.  He reported onset of gout in April 2002, with 8 or 9 subsequent incidents.  There had been no incidents in the past 90 days.  He was presently on allopurinol twice daily, which appeared to have reduced his uric acid levels.

In December 2003, the Veteran denied any recent episodes of gout and remained on allopurinol for the gout.  On examination, there was no edema, joint swelling, tenderness, or erythema.  In June 2004, the Veteran denied any gout attacks since the last visit.  Subsequent records note a history of gout, but no complaints of recurrent associated problems.  

In May 2004, the Veteran submitted a statement in which he reported having "experienced nine gout attacks since April 2002."  The attacks (and durations) were reported as occurring in April 2002 (20 days); June 2002 (2 months); October 2002 (10 days); November 2002 (5 days); February 2003 (1 month); March 2003 (1 week); May 2003 (1 week); May 2003 (1 month); and June 2003 (10 days).

The Veteran underwent a VA examination in May 2005.  The Veteran reported that he had been diagnosed with gout.  The examiner noted that current medications included allopurinol.  The diagnosis was gout.  

The Veteran was afforded a VA examination for his gout in December 2012.  The examiner noted a diagnosis of gout.  The Veteran reported a history of pain in the left ankle around 2000 and, at the time, believed he had injured himself.  Instead, he was diagnosed with gout, as a result of lab results and x-rays.  Since that time, the Veteran claimed 15 "attacks" of gout, but only occasional problems since starting continuous medication (allopurinol) for the gout.  The Veteran had not lost weight due to the gout or suffered from anemia.  There was joint involvement of the left ankle, but no associated limitation of joint movement or deformity of the joint.  The examiner indicated that the gout did not result in incapacitating or non-incapacitating exacerbations.  There were no constitutional manifestations that were incapacitating.  The Veteran made constant use of a cane, but this was noted to be due to degenerative joint disease of the right hip.  The Veteran's gout did not affect his ability to work.

The Board finds that an evaluation of 20 percent is warranted for the entire appellate time period under DC 5017 based on exacerbations of a well-established gout disability.  In reaching that conclusion, the Board recognizes that it may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  The evidence of record indicates that the Veteran's use of medication for his gout has significantly improved his symptoms; however, his statements indicate that he uses this medication when he feels the onset of gout symptoms, which occur periodically.  Thus, there is evidence to suggest that without the medication the Veteran would be experiencing ongoing exacerbations of gout on at least an annual basis.  As such, the Board concludes that a 20 percent rating is warranted under DC 5017 for the entire appellate time period.

The Board finds, however, that a rating greater than 20 percent is not warranted for any period on appeal.  Specifically, the Board does not find that the Veteran's service-connected gout is characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year such as to warrant the next higher evaluation of 40 percent under DC 5017.  Unlike the 20 percent rating, to obtain a 40 percent rating under DC 5017 the gout exacerbations must be incapacitating in nature.  Although DC 5017 does not define an incapacitating episode, as discussed in the above section for an increased rating for the low back, other regulations define such episodes as doctor-prescribed bed rest.  There is no evidence or suggestion that any doctor has prescribed bed rest for the Veteran's gout exacerbations.  Instead, the evidence of record demonstrates that the Veteran has experienced symptoms of gout in his bilateral ankles and feet with exacerbations that occurred multiple times per year prior to the prescription of medication.  To the extent that his gout attacks limited his functioning and interfered with his employment, the objective evidence of record does not show that these flare-ups of gout have been "incapacitating" in nature.  The December 2012 VA examiner found that the Veteran's gout did not result in incapacitating episodes or constitutional manifestations that were exacerbating.  Furthermore, although the Veteran has claimed that he warrants a 40 percent disability rating, he has not explained how his gout exacerbations (prior to control by medication) would constitute incapacitating exacerbations.  Furthermore, there is no evidence that the Veteran's gout exacerbations have resulted in definite impairment of health.  The December 2012 VA examiner stated that the Veteran had not lost weight due to the gout or suffered from anemia.  The examiner noted that there was joint involvement of the left ankle, but no associated limitation of joint movement or deformity of the joint.  The Board also finds that the Veteran's gout, even during the Veteran's flare-ups, has not demonstrated symptom combinations productive of definite impairment of health objectively supported by examination findings. 

The Board also notes that the Veteran's assertions regarding his symptomatology are credible, as his statements reflect symptoms he is capable of observing; however, even the Veteran's descriptions of pain and decreased function during gout flare-ups does not meet the criteria of "incapacitating exacerbations" of gout or symptoms productive of definite impairment of health.  Based on the foregoing, the Board finds that the Veteran's disability picture is more accurately reflected under the criteria for a 20 percent evaluation for gout, and the criteria for a higher rating of 40 percent have not been met or approximated. 

In light of the foregoing, the Board finds that the claim for an initial disability rating of 20 percent for the Veteran's service-connected gout is warranted, but that a higher rating is not warranted for any period on appeal.  

Entitlement to a Separate Compensable Rating for Hypertension

The RO granted entitlement to service connection for hypertension in a May 2011 rating decision and assigned a 10 percent rating, effective December 31, 2000.  A July 2009 rating decision granted entitlement to service connection for nephrosclerosis and assigned a 30 percent rating, effective November 29, 2002.  The decision found that nephrosclerosis was secondary to the service-connected hypertension and discontinued the Veteran's existing 10 percent rating for hypertension under DC 7101 and conflated the hypertension and nephrosclerosis disabilities into one 30 percent rating under DC 7599-7507.  (A subsequent April 2014 rating decision found that there was clear and unmistakable error in the July 2009 rating decision's findings as to the rating and effective date and assigned a 60 percent rating effective November 20, 2002.)  

The Veteran contends that his hypertension warrants a separate 10 percent rating under DC 7101.  Essentially, the Veteran argues that the RO improperly found the hypertension to be secondary to the nephrosclerosis, when in reality the hypertension was directly related to his military service.  The Veteran asserts that the above effectively severed service connection for hypertension.

DC 7507 directs that nephrosclerosis, arteriolar, should be rated according to predominant symptoms as renal dysfunction, hypertension, or heart disease.  If rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  Ratings of the genitourinary system, including renal dysfunction, are set forth at 38 C.F.R. § 4.115a.  Under this regulation, a 30 percent rating is warranted for renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under 38 C.F.R. § 4.104, DC 7101.  A 60 percent rating is warranted for renal dysfunction with constant albuminuria with some edema, or definite decrease in kidney function, or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The maximum 100 percent rating is warranted where regular dialysis is required or the renal dysfunction precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under DC 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension), a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  10 percent is also the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is assignable for diastolic pressure predominantly 120 or more.  A 60 percent evaluation is assignable for diastolic pressure predominantly 130 or more.

38 C.F.R. § 4.115  states, "Separate ratings are not to be assigned for disability from disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, absence of a kidney is the sole renal disability because of nephritis, the absent kidney and any hypertension will be separately rated.  Also, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any co-existing hypertension or heart disease will be separately rated."  38 C.F.R. § 4.115.  

In this case, the Veteran requires continuous medication to control his hypertension, but regular dialysis has not been necessary, nor is there evidence of an absent kidney.  As the regulation indicates hypertension will be separately rated when regular dialysis is required or in the event of an absent kidney, it may correspondingly be inferred that hypertension will not be separately rated when regular dialysis is not required or there are two kidneys present.  Moreover, the Board notes that hypertension is rated under DC 7101, which is located in 38 C.F.R. § 4.104 "Schedule of ratings - cardiovascular system" and under the general category "Diseases of the Heart."  As noted, 38 C.F.R. § 4.115 specifically precludes separate ratings for heart disabilities and any form of nephritis - other than in the case of a missing kidney or required regular dialysis.  Due to 38 C.F.R. § 4.115 and the rule against pyramiding (38 C.F.R. § 4.14), the Board finds that in this case separate compensable ratings as not available for hypertension and renal insufficiency, as the schedular criteria for renal insufficiency specifically contemplate hypertension and its related symptoms. 

In reaching that determination, the Board has considered the Veteran's arguments that the Court's holding in Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) requires that VA distinguish between essential and secondary hypertension for rating purposes.  The Board, however, finds the holding in Boggs of little relevance to the current inquiry, as that decision involved the assignation of disability designations for the purpose of establishing entitlement to service connection, rather than for rating already service-connected disabilities.  In such cases, the Board finds the regulations clear as to the manner in which to proceed.  Specifically, 38 C.F.R. § 4.115 does not distinguish between essential and secondary hypertension.  Instead, 4.115 specifically refers to "coexisting hypertension."  4.115a also discusses the general requirements for hypertension under DC 7101.  Thus, it is clear that whether the hypertension is essential or secondary in nature is not relevant to the issue of whether a separate rating for hypertension and renal dysfunction are available because, in either case, the hypertension would be "coexisting" with the nephrosclerosis and, as such, is intended to be considered under 4.115 and 4.115a.

The Board acknowledges the Veteran's citing Training Letter 00-07, Cardiovascular Disabilities, for the proposition that complications of hypertension, such as renal disease, require separate ratings.  However, the current iteration of the RO's procedure manual, the M21-1, clearly states that "a separate evaluation for hypertension may be awarded when the sole renal disability is the absence of a kidney, or the requirement of regular dialysis."  M21-1, Part III, Subpart iv, Chapter 4, Section E.1.q ("Separately Evaluating Hypertension").  The manual does not provide for a separate rating for hypertension in other circumstances.  Thus, current guidance to RO employees mirrors the Board's evaluation of the relevant regulations.

The Board recognizes the Veteran's concern that the change in DCs results in the effective severing of his service connection for hypertension, which could affect future claims involving service connection for disabilities claimed as secondary to hypertension.  Such concerns are misplaced, as the Veteran remains service connected for hypertension, although no rating is currently in effect under DC 7101, and any future claims made secondary to hypertension would warrant entitlement to service connection on that basis.

Finally, the Board finds that a higher schedular rating is not available under the hypertension rating criteria of DC 7101, as the Veteran already is in receipt of the highest possible rating that could be granted for hypertension under that DC (60 percent), based on his rating under 38 C.F.R. § 4.115a for renal dysfunction.  

For the foregoing reasons, the preponderance of the evidence reflects that a separate compensable rating is not warranted for hypertension for any period on appeal.  The benefit-of-the-doubt doctrine is therefore not for application, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected low back and gout disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back and gout disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As to his low back disability, the Veteran has reported primarily pain on movement, with associated limitation of walking and other activities.  The assigned 40 percent rating contemplates these and other related symptoms.  As to the gout disability, the Veteran concedes that he has had few related symptoms since 2003, but prior to medicating he would experience moderate to severe pain in the lower extremities, primarily the left ankle, with some associated swelling.  The assigned 10 percent rating contemplates these and other potentially associated symptoms.  Thus, the schedular ratings under DCs 5017 and 5239 / 5292 are adequate to fully compensate the Veteran for the disabilities on appeal. 

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, the issues of entitlement to special monthly compensation under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, as well as entitlement to a total disability rating based on individual unemployability (TDIU), were granted in a June 2014 Board decision.  As such, further consideration of these issues is not for application.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating of 40 percent for lumbar spondylosis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent for gout is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate compensable rating for hypertension is denied.


REMAND

The Veteran also contends that increased ratings for right and left foot metatarsalgia are warranted, as well as a separate rating for left great toe hallux rigidus.  The Board concludes that a remand is required for additional development.

Specifically, the Veteran was last afforded a VA examination for the feet in January 2012.  The examiner at that time concluded that the Veteran's bilateral foot problems were likely the result of cold weather injuries incurred in service.  No rationale for that conclusion was given and such findings are contradicted by a December 2003 VA examination report that found no evidence of cold injury from 1966 affecting his feet today.  As a further complication, the Veteran has reported tissue loss and loss of sensation / numbness in the feet, which he attributes to in-service cold weather injuries.  Given this conflicting evidence of cold weather residuals, the Board concludes that another VA examination of the feet is warranted, to include a cold weather residual examination.

In addition, the evidence indicates that the Veteran underwent surgery in 1999 for metatarsophalangeal joint of the left great toe and the Veteran contends that the diagnosis at the time was hallux rigidus.  Although the examiner noted the past surgery and found that the Veteran did not have a current diagnosis of hallux rigidus, the examination report failed to discuss whether the Veteran had a repaired hallux rigidus disability and, if so, whether the surgery included resection of the metatarsal head and/or whether the current condition of the toe was equivalent to amputation.  The requested examination should address this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right and left foot metatarsalgia with arthritis and any associated foot disabilities.  The electronic claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  In that regard, a cold weather residuals examination should be conducted (or a detailed explanation by the examiner as to why such an examination is not warranted).  Moreover, the examiner specifically is requested to consider the Veteran's 1999 left foot surgery and his contentions that such surgery was for hallux rigidus and, in light of the evidence of record, whether the Veteran currently has hallux rigidus or residuals thereof.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


